t c summary opinion united_states tax_court trent deshawn allston petitioner v commissioner of internal revenue respondent docket no 15547-05s filed date trent deshawn allston pro_se diana p hinton for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after a concession by respondent the issues for decision are whether petitioner is entitled to deduct certain unreimbursed employee_expenses whether petitioner is entitled to a deduction for charitable_contributions and whether petitioner is entitled to a deduction for medical and dental expenses_incurred in at the time the petition was filed petitioner’s legal residence was brooklyn new york during taxable_year petitioner was employed as a campus police officer at borough of manhattan community college he also took courses at the college toward a degree in writing and literature upon the advice of some of his coworkers petitioner engaged someone in the payroll department at borough of manhattan community college to prepare his income_tax return for he filed hi sec_2002 federal_income_tax return timely 2petitioner claimed itemized_deductions on a schedule a itemized_deductions of dollar_figure on hi sec_2002 income_tax return in the notice_of_deficiency respondent disallowed all of the schedule a itemized_deductions at trial respondent conceded petitioner’s entitlement to deduct dollar_figure for state_and_local_income_taxes paid the remaining issues are all itemized_deductions 3the parties did not submit an agreed stipulation of facts at trial exhibits however were offered into evidence during the course of the trial which included a schedule a itemized_deductions petitioner reported adjusted_gross_income of dollar_figure and claimed schedule a itemized_deductions of dollar_figure he reported an overpayment_of_tax for the year at issue and claimed a refund of dollar_figure on schedule a of his return petitioner claimed the following deductions amount line medical and dental expenses dollar_figure line net medical deduction big_number line state_and_local_income_taxes big_number line total taxes big_number line gifts by cash or check line gifts other than by cash or check line total gifts to charity big_number line unreimbursed employee business_expenses big_number line net limited miscellaneous deductions big_number line total itemized_deductions big_number big_number petitioner’s return was selected for audit examination respondent’s examination_division requested documentation to support petitioner’s claimed schedule a itemized_deductions petitioner did not provide the requested documentation in due course a notice_of_deficiency was issued to petitioner for disallowing the dollar_figure of schedule a itemized_deductions for lack of substantiation petitioner filed a timely petition with this court he alleged in his petition that he is not liable for the deficiency in tax for because he relied on the representations of his return preparer in due course an appeals officer sent petitioner a letter scheduling a conference and requested documentation to substantiate the claimed schedule a itemized_deductions for petitioner telephoned the appeals officer on the scheduled date to reschedule the conference to a later date petitioner failed to appear for the rescheduled conference and he did not respond to the request for documentation to support his claimed itemized_deductions thereafter petitioner was issued a letter for another conference respondent again requested that petitioner provide documentation to substantiate his schedule a itemized_deductions for the year at issue petitioner telephoned respondent to change the appointment to a subsequent date petitioner appeared at the later conference but did not provide any of the requested documentation moreover as noted earlier petitioner did not cooperate in the preparation of a stipulation of facts to present to the court at commencement of the trial in general the commissioner’s determinations in a notice_of_deficiency are presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner’s requests for witnesses information documents meetings and interviews sec_7491 the record shows that petitioner did not comply with the substantiation requirements or cooperate with requests for documentation all of which would have facilitated trial of this case sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow a deduction to that extent 39_f2d_540 2d cir such an estimate is made bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making id pincite however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 with these well-established principles in mind the court must determine whether petitioner satisfied his burden of proving that he is entitled to the itemized_deductions at issue as previously stated on his schedule a for petitioner deducted dollar_figure of unreimbursed employee_expenses for the following uniforms and dry cleaning equipment tuition subscriptions union dues amount dollar_figure big_number big_number big_number sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 308_us_488 a trade_or_business includes the trade_or_business of being an employee 91_tc_352 the taxpayer bears the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir 4the amount claimed before the 2-percent floor imposed by sec_67 was dollar_figure at trial petitioner did not offer any receipts or documents to substantiate his claimed employee business_expenses instead he testified as to his claimed business_expenses with respect to the uniforms and dry cleaning equipment and professional dues the court is satisfied that petitioner did incur deductible expenses for these items although petitioner admitted he did not have receipts to substantiate these expenses he testified credibly with respect to these items and their business_purpose petitioner did admit however that his return preparer exceeded what was actually spent on uniforms dry cleaning and equipment during the year at issue accordingly petitioner conceded that he spent at most dollar_figure on uniforms and dry cleaning and dollar_figure to dollar_figure on equipment in in the absence of adequate substantiation the court may if convinced by the evidence estimate the amount of deductible expenses_incurred cohan v commissioner supra pincite under the court’s discretionary authority pursuant to cohan the following amounts are allowed as unreimbursed employee_business_expense deductions on schedule a uniforms and dry cleaning equipment professional dues total amount dollar_figure dollar_figure with regard to the dollar_figure in unreimbursed employee_business_expense for tuition petitioner testified that his coursework at borough of manhattan community college had nothing to do with his job as a campus security guard conceding that the tuition expense was not as claimed on his schedule a an unreimbursed employee_business_expense see evans v commissioner tcmemo_1974_267 employee must show the relationship between the expenditures and the employment affd 557_f2d_1095 5th cir with regard to the subscriptions expense petitioner testified i have no idea what that is and conceded that he was not entitled to the dollar_figure deduction as noted earlier petitioner also claimed charitable_contributions for the following by cash or check in the amount of dollar_figure and other than by cash or check in the amount of dollar_figure these contributions were disallowed for lack of substantiation with respect to charitable_contributions sec_170 allows a deduction for charitable_contributions during the taxable_year if verified as provided by the regulations sec_170 no deduction is allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the qualified donee organization sec_170 the standards for record keeping and return requirements for deductions for charitable_contributions are set forth in sec_1_170a-13 income_tax regs under the applicable provisions a taxpayer claiming a charitable_contribution_deduction is required to maintain for each contribution a canceled check some communication from the donee organization acknowledging receipt of a contribution and showing the date and amount of the contribution or other reliable written records showing the name of the donee along with the date and amount of the contribution sec_1 170a- a i to iii income_tax regs at trial petitioner testified that he regularly made cash contributions to the church where he and his former girlfriend attended services he admitted he did not go to church every sunday but claimed his cash contributions for the year totaled dollar_figure additionally petitioner testified that he donated two sony playstations to the church constituting the dollar_figure portion of the charitable_contributions made other than by cash or check petitioner did not offer any substantiating documents to support his charitable_contributions for the year at issue nor did he maintain records of the amount of his contributions notwithstanding the court’s discretionary authority pursuant to cohan a taxpayer must provide some basis upon which an estimate of the amount of a claimed deduction may be made vanicek v commissioner supra without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir the court does not question as petitioner claimed at trial that the church helped him while he was experiencing a host of personal problems because petitioner failed to provide any reliable evidence of his claimed contributions the court finds that there is no basis upon which to estimate petitioner’s charitable_contributions for accordingly respondent is sustained on this issue as previously stated petitioner claimed an itemized_deduction for medical and dental expenses of dollar_figure in excess of the 5-percent limitation under sec_213 respondent disallowed the deduction in full for a lack of substantiation sec_213 allows as a deduction any expenses that are paid during the taxable_year for the medical_care of the taxpayer his spouse and dependents and that are not_compensated_for_by_insurance_or_otherwise 79_tc_313 the deduction is allowed only to the extent that the amount exceeds percent of adjusted_gross_income sec_213 petitioner admitted at trial that the amount claimed for medical and dental expenses was not correct and that his medical_expenses were limited to the amount he spent for insurance and prescription drugs he admitted his medical_expenses were not 5the amount reported before the limitation imposed by sec_213 was dollar_figure that much and that his total expenses likely did not exceed percent of his adjusted_gross_income accordingly respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
